DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-16 and 21-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate and/or render obvious to the claimed invention, and a follow-up search conducted found that the closest prior art is/are taught as the previously cited Warschewske (US 2015/0018927 A1) in view of Gisel (US 6,549,808 B1) and in further view of Kimura (US 2006/0167524 A1), but none disclose a front electrode pad adjustably coupled to a front piece held against an upper eyelid of a user. Applicant’s arguments filed 06/03/2022 were fully considered and are persuasive, and one of ordinary skill in the art would not have anticipated and/or rendered obvious to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Symmes (US Patent 3,669,119) discloses an electrode mask with eye and ear electrode pieces. 
Lee (GB 2,246,709 A) discloses an electrode eyeglass stimulation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792